Citation Nr: 1700273	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative thoracic spondylosis with degenerative disc disease of L5-S1.  

2.  Entitlement to an initial compensable rating for polyarthritis of the bilateral knees, hands and feet, and gout of the right toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2013 and in March 2016, the Board remanded the claims for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay with respect to the Veteran's claims, the Board finds that additional development is necessary. 

The Veteran was last afforded a VA examination in October 2013.  During the examination, the Veteran reported increased joint pain during weight-bearing activities.  However, it does not appear that the Veteran's joints were tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  Therefore, this appeal must be remanded in order to obtain an adequate VA examination that contains information regarding joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Any outstanding treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since
March 2016. 

2. Request that the Veteran provide the names and
addresses of any private treatment providers who have evaluated his spine, hands, knees, feet, and right great toe problems.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those providers identified by him.  Any negative responses should be associated with the claims file.

3. Next, schedule the Veteran for a VA examination to
determine the current nature and severity of his spine, hands, knees, feet, and right great toe disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing of all affected joints must be performed where possible, to include the lumbar spine, knees, hands, feet, and right great toe.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also state any additional impairment for each joint during flare ups or after repetition. 
All findings should be reported in detail.

4. Then readjudicate the issues on appeal.  If the benefits
sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


